United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD &
INTERMEDIATE MAINTENANCE FACILITY,
Bremerton, WA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-0264
Issued: January 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 14, 2019 appellant filed a timely appeal from an October 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0264.
On July 25, 2018 appellant, then a 63-year-old worker leader -- crane operator -- crane
mechanic, filed an occupational disease claim (Form CA-2) alleging that he sustained bilateral
hearing loss due to factors of his federal employment. He noted that he first became aware of his
condition and realized that it was caused or aggravated by factors of his federal employment on
May 10, 2018. Appellant explained that his final hearing test at the employing establishment
showed additional hearing loss from exposure to noise.1 He retired on June 29, 2018.

1

Appellant has a previously accepted occupational disease claim under OWCP File No. xxxxxx898 for binaural
hearing loss related to occupational noise exposure. On January 6, 2010 OWCP granted appellant a schedule award
for eight percent monaural (left) hearing loss. The period of the award ran from May 13 to June 11, 2009. Appellant’s
claims have not been administratively combined.

On February 4, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and a copy of the medical record to Dr. Jackson Holland, a Board-certified
otolaryngologist, for a second opinion evaluation to determine the nature and extent of his
employment-related conditions.
In his March 5, 2019 medical report, Dr. Holland reviewed the SOAF, history of injury and
the medical evidence of record. He identified appellant’s previous hearing loss claim under OWCP
File No. xxxxxxx898, as well as his subsequent treatment and receipt of right and left hearing aids.
On evaluation, Dr. Holland noted appellant’s right ear hearing impairment as moderate and his left
ear hearing impairment as moderate to severe. He reviewed appellant’s audiometric testing results
and, using the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides),2 found at 500, 1,000, 2,000, and 3,000 Hertz losses of
10, 15, 25, and 50 decibels (dBs) on the right, respectively; and 15, 20, 50, and 75 dBs on the left,
respectively. Dr. Holland diagnosed neurosensory hearing impairment, binaural, noise-induced
hearing loss, binaural and tinnitus. He found zero percent monaural hearing loss in the right ear;
22.5 percent monaural hearing loss in the left ear; and 3.7 percent binaural hearing loss.
Dr. Holland described the progression of appellant’s hearing loss since his 2009 audiometric
evaluation and opined that the continued occupational exposure spanning from 2009 until his
retirement in June 2018 was of sufficient intensity and duration to be the primary contributor to
his neurosensory hearing loss progression and incremental increase is ratable for the left and right
ears.
By decision dated May 10, 2019, OWCP accepted appellant’s occupational disease claim
for binaural sensorineural hearing loss, with tinnitus, unspecified ear.
On June 6, 2019 appellant filed a claim for a schedule award (Form CA-7).
In an August 8, 2019 development letter, OWCP noted that appellant had previously been
awarded compensation for eight percent permanent impairment of the left ear under OWCP File
No. xxxxxx898. It requested a narrative medical report from his physician explaining whether he
or she believes the current percentage of hearing loss includes the prior percentage awarded or if
it should be considered an addition to the prior percentage awarded. OWCP afforded appellant 30
days to submit the additional evidence. No additional evidence was received.
By decision dated October 22, 2019, OWCP denied appellant’s schedule award claim,
finding that the evidence of record was insufficient to establish that his additional work exposure
contributed to an additional impairment.
The Board has duly considered the matter and finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files or when two or more injuries
occur to the same part of the body.3 In the present claim, appellant alleged bilateral hearing loss
2

A.M.A., Guides (6th ed. 2009).

3
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

due to noise exposure at work. OWCP noted that it had previously accepted on August 11, 2009
that appellant sustained binaural hearing loss due to factors of his federal employment under
OWCP File No. xxxxxx898. For a full and fair adjudication, the claim in OWCP File No.
xxxxxx898 must be administratively combined with the present claim. This will allow OWCP to
consider all relevant claim files in developing this schedule award claim.4
Accordingly, the Board will remand the case to OWCP to administratively combine the
present claim with OWCP File No. xxxxxx898. Following this and other such further development
as deemed necessary, OWCP shall issue a de novo merit decision on appellant’s schedule award
claim.
IT IS HEREBY ORDERED THAT the October 22, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 29, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

Id. at Chapter 2.400.8(c)(1); W.W., Docket No. 19-0884 (issued June 16, 2020); L.P., Docket Nos. 18-1558,
181568 (issued June 21, 2019); L.S., Docket Nos. 17-1863, 17-1867, 17-1868 (issued April 18, 2018); W.S., Docket
No. 15-0969 (issued October 5, 2015); C.C., Docket No. 14-1576 (issued March 9, 2015).

3

